
	
		I
		112th CONGRESS
		2d Session
		H. R. 4028
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2012
			Mr. Pascrell (for
			 himself and Mr. Carnahan) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, to improve
		  transportation for seniors, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Senior Transportation and Mobility
			 Improvement Act of 2012.
		2.FindingsCongress finds the following:
			(1)According to
			 projections from the 2010 decennial census, the number of individuals in the
			 United States who are 65 years of age or older will increase from 40,000,000 in
			 2010 to 72,000,000 in 2030. Yet, a 2004 report by the Surface Transportation
			 Policy Project found that more than 1 in 5 (or 21 percent) of individuals who
			 are 65 years of age or older do not drive.
			(2)According to a
			 2011 report by the National Association of Area Agencies on Aging, inadequate
			 transportation options for older adults has emerged as the second greatest
			 challenge identified by communities during the 5-year period ending in
			 2011.
			(3)According to a
			 2004 report by the Surface Transportation Policy Project, more than ½ of
			 seniors who are 65 years of age and older (numbering 3,600,000 individuals) who
			 no longer drive due to a decline in health, stay at home on any given day
			 partially because they lack transportation options. Alternatives to driving are
			 particularly sparse in some regions and in rural and small town
			 communities.
			(4)According to a
			 2004 report by the Surface Transportation Policy Project, compared with older
			 drivers, older non-drivers in the United States make 15 percent fewer trips to
			 the doctor, 59 percent fewer shopping trips, and 65 percent fewer trips for
			 social, family, and religious activities.
			(5)In 2009, the
			 program under section 5310 of title 49, United States Code, provided more than
			 43,000,000 rides to older adults and people with disabilities.
			(6)Access to mobility
			 management services help transit and human services systems meet the needs of
			 older adults and people with disabilities. This person-centered strategy helps
			 individuals and families review available transportation options and support
			 their decisions regarding the transportation options that are best suited to
			 their circumstances, preferences and mobility needs.
			3.Public
			 transportation services for elderly individuals and individuals with
			 disabilities
			(a)Elderly
			 individuals and individuals with disabilities
				(1)Use of
			 fundsSection 5310 of title 49, United States Code, is amended by
			 adding at the end the following:
					
						(i)Operating
				costs
							(1)DefinitionIn
				this subsection, the term covered amounts means, for a fiscal
				year, any amounts apportioned to a State under this section in excess of the
				amounts apportioned to the State under this section for fiscal year
				2010.
							(2)Use of
				fundsA State may use not more than 33 percent of any covered
				amounts for costs relating to the operation and maintenance of vehicles and
				other capital assets acquired by the State using funds under this section,
				including insurance, fuel, and driver compensation.
							(3)Federal
				shareThe Federal share of the cost of operation and maintenance
				carried out using funds under this subsection may not exceed 50
				percent.
							.
				(2)Additional
			 requirements for grant recipientsSection 5310(d) of title 49,
			 United States Code, is amended by adding at the end the following:
					
						(3)Reporting
				requirementsEach recipient of funding under this section shall
				submit to the Administrator of the Federal Transit Administration an annual
				report that describes how the recipient will coordinate, or is coordinating,
				the activities carried out by the recipient using a grant under this section
				with the activities, if any, carried out by the recipient using a grant under
				title III of the Older Americans Act of 1965 (42 U.S.C. 3021 et
				seq.).
						.
				(3)Federal
			 shareSection 5310(c)(1)(B) of title 49, United States Code, is
			 amended—
					(A)by striking
			 (B) Exception.—A State and inserting the
			 following:
						
							(B)Exceptions
								(i)Certain
				StatesA State
								;
				and
					(B)by adding at the
			 end the following:
						
							(ii)Mobility
				managementA grant under this section for a capital project
				described in section 5302(a)(1)(L) shall be for 90 percent of the capital costs
				of the project, as determined by the
				Secretary.
							.
					(b)National Transit
			 DatabaseSection 5335 of title 49, United States Code, is
			 amended—
				(1)in subsection (b),
			 by striking section 5307 or 5311 and inserting section
			 5307, 5310, or 5311; and
				(2)by adding at the
			 end the following:
					
						(c)Data relating to
				sections 5310 and 5311The reporting and uniform systems
				established under subsection (a) shall include information with respect to
				activities carried out using a grant under section 5310 or 5311, including, for
				each recipient of a grant under section 5310 or 5311 and for each State—
							(1)the number of
				vehicles purchased; and
							(2)the number of
				rides
				provided.
							.
				4.Metropolitan and
			 Statewide transportation planning
			(a)Metropolitan
			 transportation planningSection 5303(i) of title 49, United
			 States Code, is amended by adding at the end the following:
				
					(8)Participation by
				older individuals and people with disabilities
						(A)DefinitionsIn
				this paragraph, the terms disability and older
				individual have the same meanings as in section 102 of the Older
				Americans Act of 1965 (42 U.S.C. 3002).
						(B)Participation
				requiredIn developing a transportation plan under this section,
				a metropolitan planning organization shall—
							(i)ensure that
				organizations that represent older individuals and individuals with
				disabilities (including community action agencies, area agencies on aging,
				aging and disability resource centers, and other representatives of the aging
				and disability networks) have a reasonable opportunity to comment on the
				transportation plan and document the efforts of the metropolitan planning
				organization to solicit such comments;
							(ii)take into
				consideration any comments received under clause (i) and document how any such
				comments were taken into consideration in the development of the transportation
				plan; and
							(iii)give
				organizations that represent older individuals and individuals with
				disabilities (including community action agencies, area agencies on aging,
				aging and disability resource centers, and other representatives of the aging
				and disability networks) an opportunity to review and comment on the
				transportation plan before the transportation plan becomes
				final.
							.
			(b)Statewide
			 transportation planningSection 5304 of title 49, United States
			 Code, is amended by adding at the end the following:
				
					(k)Participation by
				older individuals and people with disabilities
						(1)DefinitionsIn
				this subsection, the terms disability and older
				individual have the same meanings as in section 102 of the Older
				Americans Act of 1965 (42 U.S.C. 3002).
						(2)Participation
				requiredIn developing a statewide transportation plan or a
				statewide transportation improvement program under this section, a State
				shall—
							(A)ensure that
				organizations that represent older individuals and individuals with
				disabilities have a reasonable opportunity to comment on the plan or program
				and document the efforts of the State to solicit such comments;
							(B)take into
				consideration any comments received under subparagraph (A) and document how any
				such comments were taken into consideration in the development of the plan or
				program; and
							(C)give organizations
				that represent older individuals and individuals with disabilities an
				opportunity to review and comment on the plan or program before the plan or
				program becomes
				final.
							.
			5.Technical
			 assistance and mobility management
			(a)Technical
			 assistance
				(1)DefinitionFor
			 purposes of this subsection—
					(A)the term
			 eligible entity means a nonprofit organization that provides
			 transportation services to older individuals;
					(B)the term
			 older individual has the same meaning as in section 102 of the
			 Older Americans Act of 1965 (42 U.S.C. 3002); and
					(C)the term
			 urbanized area has the same meaning as in section 5302 of title
			 49, United States Code.
					(2)In
			 generalThe Administrator of the Federal Transit Administration
			 shall enter into a cooperative agreement with the National Center on Senior
			 Transportation—
					(A)to provide
			 technical assistance to transit and human services organizations;
					(B)to disseminate
			 best practices with respect to transportation for older individuals to
			 consumers, Federal, State, and local transportation and aging services
			 providers, and researchers; and
					(C)to make grants to
			 eligible entities to test innovative and replicable approaches for addressing
			 the mobility needs of older individuals, including individuals in other than
			 urbanized areas.
					(3)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this subsection—
					(A)$5,500,000 for
			 fiscal year 2012; and
					(B)$6,000,000 for
			 fiscal year 2013.
					(b)Mobility
			 management program
				(1)In
			 generalThe Federal Transit Administration shall make grants to
			 nonprofit aging services organizations—
					(A)to offer mobility
			 management services, including mobility management activities and projects
			 described in section 5302(a)(1)(L) of title 49, United States Code; and
					(B)to develop and
			 implement enhanced technology to support mobility management services.
					(2)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this subsection—
					(A)$3,000,000 for
			 fiscal year 2012; and
					(B)$5,000,000 for
			 fiscal year 2013.
					
